DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Action
	This is a replacement office action to the action mailed 02/22/22, which corrects a typo discovered by the examiner in the double patenting rejections and previous 112 rejections.

Examiner Suggestions
	The examiner suggests changing “use of compound (J)” and as is found in claim 18 to: “reacting a compound of formula (H) with a compound of formula (J)” as this reads better. 

Claim Objections
Claims 2-14 are objected to because of the following informalities: The dependent claims start with the article “A” instead of “The” at the beginning of each claim. 
Claim 22 is objected to because it recites formula (X) and is an independent claim but does not show what formula (X) is. The claims should be complete in themselves and as claim 22 does not depend from any claim in which formula (X) is recited, formula (X) should be presented in the claim.
 Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 17-21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
The claims broadly embrace a process for preparing a compound of formula (I) as defined in claim 1, comprising the various steps instantly claimed and wherein the reactant compounds can comprise pseudo halogens, necessitating structure/function relationships.
The specification discloses triflate, mesylate, and tosylate as the three examples of of pseudo halogens having the required activities. The specification is silent as to a definition of pseudo halogen, or any other examples besides these three examples. The prior art McDouall in Theoretical and Computational Chemistry in 2002, defines the term pseudo halogen to mean strongly bound, linear or planar univalent radicals which can form anions, hydracids, neutral dipseudohalogens and interpseudohalogens (See 4.1 first sentence). As further evidenced by IUPAC goldbook (https://goldbook.iupac.org/terms/view/P04930#:~:text=Compounds%20that%20resemble%20the%20halogen,e.g.%20N%20%2C%20SCN%20%2C%20CN%20.) pseudohalogens include cyanide, cyanate, thiocyanate, azide, etc. but does not recognize the instantly claimed triflate, mesylate, and tosylate as known pseudo halogens.

 
As the specification fails to describe the structure and activity for the genus of pseudo halogens, the disclosed species of triflate, mesylate, and tosylate which do not correspond to the known definition of pseudo halogen, e.g. they are not planar or linear univalent groups as defined above do not constitute a substantial portion of the claimed genus of pseudo halogens. 
Applicant’s attention is also directed to In re Shokal, 113 USPQ 283 (CCPA 1957), wherein it is stated: 
It appears to be well settled that a single species can rarely, if ever, afford sufficient support for a generic claim.  In re Soll, 25 CCPA (Patents) 1309, 97 F2d 623, 38 USPQ 189; In re Wahlforss, 28 CCPA (Patents) 867, 117 F2d 270, 48 USPQ 397.  The decisions do not however fix any definite number of species which will establish completion of a generic invention and it seems evident therefrom that such number will vary, depending on the circumstances of particular cases.  Thus, in the case of small genus such as the halogens, consisting of four species, a reduction to practice of three, perhaps even two, might serve to complete the generic invention, while in the case of a genus 
As stated in MPEP 2163 II: If the application as filed does not disclose the complete structure (or acts of a process) of the claimed invention as a whole, determine whether the specification discloses other relevant identifying characteristics sufficient to describe the claimed invention in such full, clear, concise, and exact terms that a skilled artisan would recognize applicant was in possession of the claimed invention. The instant specification is devoid of a description for the numerous possible pseudo halogens encompassed by the instant claims. The specification merely discloses the structure and function of tosylate, mesylate and triflate which they exemplify as pseudo halogens, and these examples are not recognized as a pseudo halogens by the prior art as discussed above. Thus, Applicants have failed to demonstrate possession of the numerous pseudo halogens claimed. Disclosure of function alone is little more than a wish for possession; it does not satisfy the written description requirement. See Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406 (written description requirement not satisfied by merely providing “a result that one might achieve if one made that invention”); In re Wilder, 736 F.2d 1516, 1521, 222 USPQ 369, 372-73 (Fed. Cir. 1984) (affirming a rejection for lack of written description because the specification does “little more than outline goals appellants hope the claimed invention achieves and the problems the invention will hopefully ameliorate”). 
The disclosed structural features for the exemplified triflate, mesylate, and tosylate, do not constitute an adequate description to demonstrate possession of the numerous pseudo halogens, as claimed. To satisfy the written description requirement, a patent specification must describe the claimed invention in sufficient detail such that the Artisan can reasonably conclude that the inventor(s) had possession of the claimed invention.  Such possession may be demonstrated by describing the claimed invention with all of its limitations using such descriptive means as words, structures, figures, diagrams, and/or formulae that fully set forth the claimed invention.  Possession may be shown by an actual reduction to practice, showing that the 
Overall, what these statements indicate is that the Applicant must provide adequate description of such core structure and function related to that core structure such that the Artisan of skill could determine the desired effect.  Hence, the analysis above demonstrates that Applicants have not described the numerous possible pseudo halogens especially since they have not defined the term and their examples do not follow the art recognized definition as is discussed above. As such, the Artisan of skill could not predict that Applicant possessed any additional species, except for that of actual halogens, and triflate, mesylate, and tosylate.
Therefore, the breadth of the claims as reading on numerous pseudo halogens on the reactants in the claimed process of preparing compounds of formula (I), including those yet to be discovered; in view of the level of knowledge or skill in the art at the time of the invention, and the limited information provided in the specification, an Artisan of skill would not recognize from the disclosure that Applicant was in possession of the numerous amphipathic weak bases claimed, at the time the application was filed. Thus, it is concluded that the written description requirement is not satisfied.


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 16-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject 
Specifically, claim 16 recites a method of controlling unwanted plant growth, and this limitation is unclear because applicant’s have not defined what is unwanted plant growth in their specification and further, the term “unwanted”, more specifically, “unwanted plant growth” in claim 16 is a relative term which renders the claim indefinite. The term “unwanted plant growth” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. For example, applicants could intend for the term unwanted plant growth to mean weeds or this term might only be interpreted to mean useful crop plants or other cultivated plants which are not in the proper field, e.g. if some corn plants grew in a wheat field. Thus, the scope of what applicant’s are trying to encompass with the term “unwanted plant growth” is unclear.
Claim 17 is indefinite because it recites the limitation “pseudo halogen” several times in the claim and it is unclear what is meant by the term pseudo halogen because applicant’s have not defined this term in the claim or specification. Thus, the examiner has gone to the prior art for a definition, wherein McDouall in Theoretical and Computational Chemistry in 2002, defines the term pseudo halogen to mean strongly bound, linear or planar univalent radicals which can form anions, hydracids, neutral dipseudohalogens and interpseudohalogens (See 4.1 first sentence). IUPAC goldbook further exemplifies pseudohalogens to include cyanide, cyanate, thiocyanate, azide, etc. but the examiner cannot find any instance in the art/prior art where the instantly exemplified mesylates and tosylates are considered pseudo halogens, because for instance tosylates are not planar or linear. While applicants are allowed to be their own lexicographer, if they are trying to do so the applicant must clearly set forth a special definition of a claim term in the specification that differs from the plain and ordinary meaning it would otherwise possess (See MPEP 2111). However, it is important to note that any special meaning Multiform Desiccants Inc. v. Medzam Ltd., 133 F.3d 1473, 1477, 45 USPQ2d 1429, 1432 (Fed. Cir. 1998) because applicant’s have not clearly defined pseudo halogen and have only exemplified pseudohalogen as mesylates, tosylates and triflates which are not linear or planar and as such are do not fall within the art recognized definition for pseudohalogen and as such it is unclear to the examiner what is meant to be encompassed by the term pseudohalogen in applicants claims because it appears that applicants are using a definition which is not art recognized for this term, yet they have not specifically or explicitly defined the term in their original disclosure to be contrary from the art recognized definition and as such this makes the scope of the term unclear to the examiner.
Claims 18-21 are also rejected because they depend either directly or indirectly from claim 17 and they do not resolve the issue with respect to the term pseudo halogen in claim 17.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 20 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. Claim 20 requires use of a compound of formula X. However, claim 20 depends from claim 17 which already requires use of a compound of formula X as X is the intermediate from step (i) . Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-16 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of copending Application No. 17/043969 (‘969) in view of Patani et al. (Chem. Rev., 1996, 96, 3147-3176). Although the claims at issue are not identical, they are not patentably distinct from each other because ‘969 claims structurally very similar compounds to those of the instantly claimed formula (I) which only differ in that the A group of ‘969 is a 5-membered heteroaryl group instead of the instantly claimed 6-membered heteroaryl group comprising 1, 2, 3, or 4 nitrogen atoms. ‘969 further teaches/claims wherein their very structurally similar compounds are useful as herbicides and in compositions with the same carriers/diluents as are instantly claimed and additional active ingredients as are instantly claimed and ‘969 further teaches/claims methods of controlling unwanted plants. However, it would have been obvious to one of ordinary skill in the art to form the claimed compounds when looking to ‘969 because Patani specifically teaches that thiophenes which are specific 5-membered heteroaryl groups claimed in ‘969 are known bioisosteric replacements of pyridines which are specific 6-membered heteroaryl groups claimed in the instant application (See Patani: pg. 3158, ring equivalents section, first paragraph). As such, one of ordinary skill in the art would conclude that the instant application is an obvious variant of the compounds, compositions, and methods claimed in copending 17/043969 in view of Patani.


Claims 1-16 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 17435253 (‘253). Although the claims at issue are not identical, they are not patentably distinct from each other because '253 claims very structurally similar molecules to those instantly claimed e.g. wherein all of the variables, e.g. A, R1-R9, Q, X, n, etc. except the variable Z overlap in scope to the claimed compounds of formula (I). ‘253 further teaches/claims wherein their very structurally similar compounds are useful as herbicides and in compositions with the same carriers/diluents as are instantly claimed and additional active ingredients as are instantly claimed and ‘253 further teaches/claims methods of controlling unwanted plants. However, it would have been obvious to one of ordinary skill in the art to form the claimed compounds when looking to ‘253 because ‘253 claims wherein the Z group is an organic acid comprising a terminal cyclic moiety other than phenyl, and at least one oxygen atom and at least one further heteroatom. Whereas the instantly claimed Z group is a carboxylic acid, or an acid derivative, e.g. ester, etc. which is not particularly limited. It would have been obvious to one of ordinary skill in the art to form the claimed compounds when looking to ‘253 because the prior art teaches that the Z group is not particularly limited in scope and it would have been obvious that if the group can be an organic acid with terminal cyclic moiety then it could be other organic acids or acid derivatives as are instantly claimed. As such, one of ordinary skill in the art would conclude that the instant application is an obvious variant of the compounds, compositions, and methods claimed in copending 17435253.

Claims 1-16 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of copending Application No. 17429832 (‘832). Although the claims at issue are not identical, they are not patentably distinct from each other because 

Claims 1-16 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of 17430912 (‘912). Although the claims at issue are not identical, they are not patentably distinct from each other because '912 claims herbicidal compositions and methods of controlling unwanted vegetation with these compositions wherein the herbicidal compositions comprise an overlapping scope of compounds of applicant’s formula (I) and an additional herbicide. ‘912 merely requires an additional herbicide in their composition. However, it would have been obvious that the instantly claimed compounds, compositions and methods are rendered obvious by the compositions which comprise the claimed compounds and methods of controlling unwanted vegetation with the compositions comprising these compounds as taught by ‘912 because the compounds overlap in scope and the instantly claimed compositions and methods use the transitional phrase and do not exclude any additional active agents from the compositions and methods that are instantly claimed. As such, one of ordinary skill in the art would conclude that the instant application is an obvious variant of the compounds, compositions, and methods claimed in copending application 17/430912. 

Claims 1-16 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of 17430921 (‘912). Although the claims at issue are not 

Claims 1-16 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of 17430426 (‘426). Although the claims at issue are not identical, they are not patentably distinct from each other because '426 claims herbicidal compositions and methods of controlling unwanted vegetation with these compositions wherein the herbicidal compositions comprise an overlapping scope of compounds of applicant’s formula (I) and an additional herbicide. ‘426 merely requires at least one additional herbicide in their composition. However, it would have been obvious that the instantly claimed compounds, compositions and methods are rendered obvious by the compositions which comprise the claimed compounds and methods of controlling unwanted vegetation with the compositions comprising these compounds as taught by ‘426 because the compounds overlap in scope and the instantly claimed compositions and methods use the transitional phrase and do not exclude any additional active agents from the compositions and methods that are instantly claimed. As 

Claims 1-16 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of 17430411 (‘411). Although the claims at issue are not identical, they are not patentably distinct from each other because '411 claims herbicidal compositions and methods of controlling unwanted vegetation with these compositions wherein the herbicidal compositions comprise an overlapping scope of compounds of applicant’s formula (I) and an additional herbicide. ‘411 merely requires at least one additional herbicide in their composition. However, it would have been obvious that the instantly claimed compounds, compositions and methods are rendered obvious by the compositions which comprise the claimed compounds and methods of controlling unwanted vegetation with the compositions comprising these compounds as taught by ‘411 because the compounds overlap in scope and the instantly claimed compositions and methods use the transitional phrase and do not exclude any additional active agents from the compositions and methods that are instantly claimed. As such, one of ordinary skill in the art would conclude that the instant application is an obvious variant of the compounds, compositions, and methods claimed in copending application 17/430411. 

Claims 1-16 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of 17430124 (‘124). Although the claims at issue are not identical, they are not patentably distinct from each other because '124 claims herbicidal compositions and methods of controlling unwanted vegetation with these compositions wherein the herbicidal compositions comprise an overlapping scope of compounds of applicant’s formula (I) and an additional herbicide. ‘124 merely requires at least one additional herbicide in their 

All of the above double patenting rejections are provisional nonstatutory double patenting rejections.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Heldmann et al. (Tetrahedron Lett., 1997, 38(33), 5791-5794).
Applicant’s claim:
-- A compound of formula (X) selected from the group consisting of 2- pyridazin-4-ylpyrimidine, 4-pyridazin-4-ylpyrimidine, 3-pyridazin-4-ylpyridazine and 2- pyridazin-4-ylpyrazine.
Determination of the scope and content of the prior art
(MPEP 2141.01)
Regarding claim 22, Heldmann teaches a positional isomer of the instantly claimed 
    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
, which only differs in the carbon position which is attached to the 
Ascertainment of the difference between prior art and the claims
(MPEP 2141.02)
As discussed above Heldmann does not teach the instantly claimed compounds. However, Heldmann does teach positional isomers of the claimed compounds.
Finding of prima facie obviousness
Rationale and Motivation (MPEP 2142-2143)
	It would have been obvious for one of ordinary skill in the art at the time of the instant filing to have formed the claimed compound when looking to Heldmann because Heldmann teaches the necessary coupling chemistry for making the claimed compounds of formula (X) and one of ordinary skill in the art would be motivated to make the claimed 4-pyridazin-4-ylpyrimidine when looking to Heldmann in order to further the coupling methodology. Further, the courts have previously determined, “A prima facie case of obviousness may be made when chemical compounds have very close structural similarities and similar utilities. ‘An obviousness rejection based on similarity in chemical structure and function entails the motivation of one skilled in the art to make a claimed compound, in the expectation that compounds similar in structure will have similar properties.’” In re Payne, 606 F.2d 303, 313, 203 USPQ 245, 254 (CCPA 1979). “Compounds which are position isomers (compounds having the same radicals in physically different positions on the same nucleus) or homologs (compounds differing regularly by the successive addition of the same chemical group, e.g., by -CH2- groups) are generally of sufficiently close structural similarity that there is a presumed expectation that such compounds possess similar properties.” In re Wilder, 563 F.2d 457, 195 USPQ 426 (CCPA 1977).
In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the above claims would have been obvious to one of ordinary skill in the art within the meaning of 35 USC 103(a). 


Closest Prior Art
	The closest prior art to the claimed compounds of formula (I) is US3702361 (from IDS) and Duke et al. (Toxins, 2011, 3, 1038-1064). 
‘361 teaches compounds having the claimed pyridazinium ring which are useful as insecticides (See col. 1). However, these compounds differ from the instantly claimed compounds in that the instant A group which is Y in ‘361 is never the instantly claimed heteroaryl group and further applicant’s claimed Z group is a ketone connected to the phenyl ring in ‘361 instead of the instantly claimed ester group. Thus, the compounds of ‘361 do not read on the instantly claimed compounds and are not obvious variants thereof.
	Duke teaches pyridazocidin, 
    PNG
    media_image2.png
    155
    159
    media_image2.png
    Greyscale
(wherein they have placed the cationic charge on the wrong nitrogen atom in the figure), but they teach in the discussion of pyridazocidin that it causes rapid plant necrosis and chlorosis (See Figure 6, and 2nd full paragraph on pg. 1044 which discussed pyridazocidin). However, the structure of pyridazocidin does not have as applicant’s A group a 6-membered heterocylic ring as is instantly claimed/required and as such these compounds are not obvious variants of one another.

Conclusion
	Claims 1-22 are rejected.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Erin E Hirt whose telephone number is (571)270-1077. The examiner can normally be reached 10:00-7:30 ET M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue X Liu can be reached on 571-272-5539. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIN E HIRT/Primary Examiner, Art Unit 1616